      Case 4:18-cv-00524-MW-CAS Document 27 Filed 11/13/18 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA


 VOTEVETS ACTION FUND;
 DEMOCRATIC NATIONAL                            Case No. 4:18-cv-00524
 COMMITTEE; and DSCC,
       Plaintiffs,
        v.
 KENNETH W. DETZNER, in his
 official capacity as the Florida Secretary
 of State,


       Defendants.



               DECLARATION OF KIRK NIELSEN IN SUPPORT OF
             PLAINTIFFS’ EMERGENCY MOTION FOR TEMPORARY
             RESTRAINING ORDER AND PRELIMINARY INJUNCTION


Pursuant to 28 U.S.C. § 1746, I, Kirk Nielsen, declares as follows:

      1.      I am at least 18 years of age and have personal knowledge of the

      below facts, which are true and accurate to the best of my knowledge.

      2.      I am a freelance journalist and an adjunct lecturer in the English

      Department at the University of Miami.

      3.      I am currently a resident of, and registered voter in, Miami-Dade,

      Florida. I have been a registered voter in, and resident of, Florida for around

      twenty-three years.
Case 4:18-cv-00524-MW-CAS Document 27 Filed 11/13/18 Page 2 of 3



4.    In at least five previous elections I have requested absentee or vote by

mail ballots. In 2004 I requested an absentee ballot as part of research for an

article I was writing on the absentee voting process, so I am very familiar

with that process. As part of that research I tracked my ballot’s receipt at my

voting precinct and saw that it had been tallied in the voter rolls.

5.    For the November 6, 2018 election, I voted by sending my vote by

mail ballot via first class mail on October 29, 2018—eight days before the

election—from a post office at the University of Miami’s Coral Gables

campus. I recall that I mailed my ballot on Monday, October 29th because I

had previously attempted to mail my ballot from my home on Saturday,

October 27th, but my postman declined to take the ballot and told my wife it

was because I had not signed the envelope.          Knowing the election was

nearing, I made a point of mailing my signed ballot the next workday,

Monday, October 29th, from the post office at my place of work.

6.    On Election Day I logged onto the Miami-Dade County Elections

website to check whether my vote by mail ballot had been received and

counted. I saw that it had not yet been marked as received. I considered

going to my polling place to cast a provisional ballot in person, but recalled

from a previous election, in which my absentee ballot was counted, that on

election day the County Elections website did not reflect that fact. So I

assumed that was the case for the November 6, 2018 election, as well, and

                                   - 2! -
      Case 4:18-cv-00524-MW-CAS Document 27 Filed 11/13/18 Page 3 of 3



      that my ballot had been received but that was not yet reflected on the

      website.

      7.     The day after the election I again checked the Miami-Dade County

      Elections website to see whether my ballot had been received. It still had

      not been marked as received.

      8.     Two days after the election I phoned the Miami-Dade Elections Office

and spoke to a clerk who informed me that my ballot had not yet been received,

and therefore could not be counted in this election.

      9.     Voting is [[very important]] of paramount importance to me, and

despite taking all the necessary steps to make sure my vote by mail ballot would be

counted—including mailing it from a Miami post office to the nearby Miami-Dade

Supervisor of Elections eight days prior to the election—I have been denied the

opportunity to vote November 6, 2018 election. I feel as though my rights have

been infringed and I have been disenfranchised.



I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge and belief.




DATED: _____________________
             11/13/2018                           BY: ___________________________
                                                       Kirk Nielsen




                                         - 3! -
